Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 7, 2016

                                      No. 04-16-00253-CV

                                   GUADALUPE COUNTY,
                                        Appellant

                                                v.

                WOODLAKE PARTNERS, INC. and Woodlake Partners, L.P.,
                                Appellees

                From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 11-1270-CV
                         The Honorable William Old, Judge Presiding


                                         ORDER
       The court reporter has filed a second notification of late record requesting an extension of
time to file the reporter’s record to July 22, 2016. The extension is GRANTED. No further
extensions will be granted.

                                                     _________________________________
                                                     Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of July, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court